Before partition, one parcener has dimidium manerii; afterwardsmedietatem. For dimidium is of a thing before the division, as between tenants in common and joint tenants. But medietas is the half part divided and separated, and this distinction is taken in the commentaries. Yet as to the privileges of the manor, it is one manor, and not the half of a manor,after partition. It may be well alleged in such a case that the entry is in the moiety of the manor. The court held that the exception was vain.